     Case 1:08-cv-00224 Document 114 Filed on 04/21/21 in TXSD Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                             BROWNSVILLE DIVISION

 UNITED STATES OF AMERICA              §
                                       §
                     Plaintiff,        §
                                       §
 v.                                    §        CASE NO. 1:08-CV-224
                                       §
 1.09 ACRES OF LAND, MORE OR LESS,     §
 SITUATE IN CAMERON COUNTY,            §
 TEXAS; AND RAMON CISNEROS, JR.,       §
 ET AL.,                               §
                                       §
                    Defendants.        §
_____________________________________________________________________________

   NOTICE OF SUBSTITUTION OF LEAD COUNSEL FOR THE UNITED STATES
_____________________________________________________________________________

       Please take notice that the undersigned Assistant United States Attorney, Alexander N.

DerGarabedian, is hereby designated as Lead-Counsel in this matter in place of Assistant United

States Attorney E. Paxton Warner. E. Paxton Warner hereby withdraws as counsel of record and

requests he be terminated as Counsel for the United States of America on the Court’s docket. E.

Paxton Warner further requests he no longer receives ECF notifications in this case.

                                                       Respectfully submitted,

                                                       JENNIFER B. LOWERY
                                                       Acting United States Attorney
                                                       Southern District of Texas

                                              By:      s/ Alexander N. DerGarabedian__________
                                                       Alexander N. DerGarabedian
                                                       Assistant United States Attorney
                                                       Southern District of Texas No. 3381593
                                                       New York Bar No. 5103577
                                                       1701 W. Bus. Highway 83, Suite 600
                                                       McAllen, TX 78501
                                                       Telephone: 956-992-9380

                                             Page 1 of 2
                                Notice of Substitution of Lead Counsel
     Case 1:08-cv-00224 Document 114 Filed on 04/21/21 in TXSD Page 2 of 2




                                                         Facsimile: (956) 618-8016
                                                         E-mail: alexander.dergarabedian@usdoj.gov
                                                         Attorney in Charge for Plaintiff

                                                         and

                                                         s/ E. Paxton Warner _______________
                                                         E. PAXTON WARNER
                                                         Assistant United States Attorney
                                                         Southern District of Texas No. 555957
                                                         Texas Bar No. 24003139
                                                         1701 W. Bus. Highway 83, Suite 600
                                                         McAllen, TX 78501
                                                         Telephone: (956) 618-8010
                                                         Facsimile: (956) 618-8016
                                                         E-mail: Paxton.Warner@usdoj.gov


                                 CERTIFICATE OF SERVICE

       I, Alexander N. DerGarabedian, Assistant United States Attorney for the Southern District

of Texas, do hereby certify that on April 21, 2021, I mailed a true and correct copy of the foregoing

document via regular mail to the all parties still remaining in this case.


                                                By:      s/ Alexander N. DerGarabedian__________
                                                         Alexander N. DerGarabedian
                                                         Assistant United States Attorney




                                               Page 2 of 2
                                  Notice of Substitution of Lead Counsel
